Citation Nr: 0841723	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  08-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to an initial evaluation greater than 10 
percent for right knee chondromalacia patella.

3.  Entitlement to an initial evaluation greater than 10 
percent for left knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issues of entitlement to an initial evaluation greater 
than 10 percent for right knee chondromalacia patella, and 
entitlement to an initial evaluation greater than 10 percent 
for left knee chondromalacia patella, are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's January 1979 service entrance examination 
shows that the veteran was diagnosed with bilateral pes 
planus at service entrance; the veteran's April 1983 service 
separation examination noted no evidence of any chronic foot 
disorder.

2.  The veteran is currently diagnosed with bilateral pes 
planus.

3.  The evidence of record does not reflect that the 
veteran's preexisting bilateral foot disorder was aggravated 
by his military service, and does not relate that bilateral 
foot disorder on any basis to a service-connected disorder.


CONCLUSION OF LAW

A preexisting bilateral foot disorder was not aggravated by 
military service, and is not proximately related to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a letter dated in March 
2007 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating by the March 2007 
noted above.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained; he has not identified 
any private medical records pertinent to his claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA examination in September 2007.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The United States Code holds that a veteran is presumed to be 
in sound condition, except for defects, infirmities or 
disorders noted when examined, accepted, and enrolled for 
service, or where clear and unmistakable evidence establishes 
that an injury or disease existed prior to service and was 
not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  
The burden is on VA to rebut the presumption of sound 
condition upon induction by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  In this case, the presumption of 
sound condition upon induction is rebutted as a bilateral 
foot disorder is noted on the veteran's entrance examination, 
and therefore preexisted his military service.

A preexisting disorder will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).

The veteran's January 1979 service entrance examination 
reflects that he was diagnosed with level 2 pes planus, but 
found qualified for military service.  On the accompanying 
report of medical history, the veteran indicated a history of 
foot trouble; the examining physician indicated that this was 
not disqualifying for purposes of military service.  A May 
1979 service treatment record revealed that the veteran had 
an open blister wound on the second toe of the left foot.  
February 1981 and March 1981 service treatment records noted 
that the veteran was treated for a painful lesion of the 
right foot, which was painful on walking.  The veteran 
reported having experienced "foot trouble" on a May 1981 
routine physical subjective report of medical history.  An 
October 1981 service treatment record indicated that the 
veteran was treated for a painful indurated area of the right 
foot, which was ultimately determined to be a corn.  An April 
1983 service treatment record noted that the veteran was 
treated for a laceration on the plantar aspect of the left 
small toe.  The veteran's April 1983 service separation 
examination noted no evidence of any chronic foot disorder.  
Subsequent to service, VA treatment records beginning in 2005 
show that the veteran was treated for bilateral pes planus; 
this diagnosis was confirmed on physical examination and x-
ray during the September 2007 VA feet examination, and 
continued through outpatient records dated as recently as 
July 2008.  

The objective medical evidence shows that the veteran's 
preexisting bilateral foot disorder was not aggravated by 
active service.  Initially, the only opinion of record with 
respect to aggravation, contained in the September 2007 VA 
feet examination report, stated that the veteran's 
preexisting bilateral pes planus was not aggravated by his 
military service.  Although the veteran experienced bilateral 
foot tenderness on the plantar aspect that was likely related 
to the pes planus condition, the actual bilateral foot pain 
the veteran reported was neuropathy resulting from the 
veteran's lumbar spine disorder, and did not constitute an 
increase in the severity of the veteran's preexisting 
condition.  The September 2007 joints VA examination also 
noted decreased sensation in the bilateral feet on the 
sensory and motor physical examination.  

Moreover, service treatment records show that during the 
course of his military service through service separation, 
the veteran was treated for other foot symptomatology which 
was acute and not chronic.  No mention is made of his 
preexisting pes planus in the service treatment records, and 
the April 1983 service separation examination noted no 
evidence of any chronic foot disorder.  Thus, even if the 
documented intermittent instances of foot ulcerations and 
laceration constituted acute exacerbations of the preexisting 
pes planus symptomatology, the situation was one of temporary 
exacerbation, not one where an actual increase in the 
disability occurred.  The Court of Appeals for Veterans 
Claims has held that a veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  

In this case, there is no evidence that the preexisting 
condition permanently worsened in severity.  Id.  There is no 
objective medical evidence that the veteran was treated 
subsequent to service for bilateral pes planus until at least 
2005, more than 20 years subsequent to service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  The VA examination in September 2007 found 
that the veteran's preexisting bilateral foot disorder was 
not aggravated by his military service.  Ultimately, the 
evidence of record fails to establish that the veteran's 
preexisting bilateral foot disorder was aggravated by 
service; thus, service connection is not warranted on this 
basis.

The veteran has also alleged, to include during his July 2008 
Board hearing, that his bilateral foot disorder may be 
proximately related to his service-connected bilateral knee 
disorders.  To that end, service connection may also be 
established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

In this case, the evidence of record does not show that the 
veteran's bilateral foot disorder is related to a service-
connected disorder, to include the veteran's bilateral knee 
disorders.  Accordingly, absent evidence of a nexus, service 
connection for a bilateral foot disorder on this basis is not 
warranted.

Because the evidence does not show that the veteran's 
bilateral foot disorder was aggravated by his military 
service, and does not proximately relate that disorder to a 
service-connected disorder, the preponderance of the evidence 
is against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disorder is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

An October 2007 rating decision granted service connection 
for right knee chondromalacia patella, and for left knee 
chondromalacia patella, and separate 10 percent evaluations 
assigned, effective January 24, 2007, the date of the 
veteran's claim.  The veteran asserted in November 2007 that 
higher evaluations were warranted for each knee, thus 
providing notice of his disagreement with the initial 
evaluations assigned by the October 2007 rating decision.  
The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

A review of the claims file reveals that VA has not yet 
issued a statement of the case as to the issues of 
entitlement to an initial evaluation greater than 10 percent 
for right knee chondromalacia patella, and entitlement to an 
initial evaluation greater than 10 percent for left knee 
chondromalacia patella, pursuant to 38 U.S.C.A. § 1114(j) 
(West 2002).  The Board is, therefore, obligated to remand 
these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to an initial 
evaluation greater than 10 percent for right knee 
chondromalacia patella, and entitlement to an initial 
evaluation greater than 10 percent for left knee 
chondromalacia patella, are remanded for the following 
action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to 
an initial evaluation greater than 10 
percent for right knee chondromalacia 
patella, and entitlement to an initial 
evaluation greater than 10 percent for 
left knee chondromalacia patella, is 
necessary.  38 C.F.R. § 19.26 (2008).  
The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over these issues, a 
timely substantive appeal to the 
October 2007 rating decision denying 
these claims must be filed.  38 C.F.R. 
§ 20.202 (2008).  If the veteran 
perfects an appeal as to either or both 
issues, same should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


